ATTORNEY FOR PETITIONER:               ATTORNEYS FOR RESPONDENT:
ROBERT A. ROMACK                       GREGORY F. ZOELLER
Franklin, IN                           ATTORNEY GENERAL OF INDIANA
                                       EVAN W. BARTEL
                                       DEPUTY ATTORNEY GENERAL
                                       Indianapolis, IN
_____________________________________________________________________

                              IN THE
                        INDIANA TAX COURT
_____________________________________________________________________
                                                       Jul 30 2015, 11:21 am

AZTEC PARTNERS, LLC,                  )
                                      )
     Petitioner,                      )
                                      )
                 v.                   ) Cause No. 49T10-1210-SC-00067
                                      )
INDIANA DEPARTMENT OF                 )
STATE REVENUE,                        )
                                      )
     Respondent.                      )
______________________________________________________________________

             ORDER ON RESPONDENT’S PETITION FOR REHEARING

                                FOR PUBLICATION
                                  July 30, 2015

WENTWORTH, J.

      On June 23, 2015, this Court issued an opinion in the above-captioned case

holding that the electricity that Aztec Partners, LLC used to power certain electrical

equipment was exempt from Indiana sales tax because it qualified for the consumption

exemption under Indiana Code § 6-2.5-5-5.1. See Aztec Partners, LLC v. Indiana Dep’t

of State Revenue, No. 49T10-1210-SC-00067, 2015 WL 3875259, at *2-6 (Ind. Tax Ct.

June 23, 2015). The Indiana Department of State Revenue has filed a Petition for

Rehearing pursuant to Rule 63(B) of Indiana’s Rules of Appellate Procedure.       The
Department’s Petition presents two issues that the Court restates as: 1) whether Aztec

deprived the Court of subject matter jurisdiction by filing ambiguous refund claims; and,

if not, 2) whether the Court erred in finding that Aztec’s evidentiary presentation

satisfied the essential and integral requirement of the consumption exemption. The

Court, having reviewed the Department’s Petition and Aztec’s response thereto, grants

the Department’s Petition for the limited purpose of clarifying its decision regarding

subject matter jurisdiction.

       In its Petition, the Department claims that while it argued that Aztec failed to file a

proper refund claim in both its written brief and at trial, the Court did not address the

issue at all in Aztec Partners. (Resp’t Pet. Reh’g at 6.) Furthermore, the Department

claims that the Court erred in determining that it had subject subject matter jurisdiction

over Aztec’s refund claims stating that:

          Aztec attempted to file several refund claims[, but] did not . . .
          explain the basis for its refund claims. It claimed an “exclusion”
          from tax, but did not specify which exclusion. Further, it provided
          no citations or analysis to explain its claim. To the extent that it did,
          the legal analysis in the refund claim was ambiguous. There was
          nothing in the claim to assist the administrative body in rendering a
          final determination. Accordingly, Aztec never filed a proper refund
          claim and failed to invoke this Court’s jurisdiction.

(Resp’t Pet. Reh’g at 6 (citations omitted).)

       In filing its refund claims, Indiana Code § 6-8.1-9-1 required Aztec to “set forth

the amount of the refund to which [it] is entitled and the reasons that [it] is entitled to the

refund.” See IND. CODE § 6-8.1-9-1(a) (2011) (amended 2012). Aztec filed all twelve of

its refund claims on the Department’s prescribed form, the GA-110L. (See Resp’t Des’g

Evid., Exs. B-M.) Aztec described the basis for its refund claims in each GA-110L in

one of two ways, varying only the percentage of exclusion to which it believed it was

                                                2
entitled:

            Taxpayer uses electricity and natural gas to produce various food
            items for sale. Based on prior determinations by the Department,
            Taxpayer qualifies for 36% exclusion for electricity. PDF copies of
            vendor invoices will be provided upon request.

            Taxpayer uses electricity and natural gas to produce various food
            items for sale. Based on the attached engineering survey,
            Taxpayer qualifies for 45% exclusion for electricity. PDF copies of
            vendor invoices will be provided upon request.

(See Resp’t Des’g Evid., Exs. B-M.) The Department, in turn, reviewed Aztec’s refund

claims and ultimately approved them in part and denied them in part. (See Resp’t Des’g

Evid., Exs. B-M.) In so doing, the Department explained that it had denied Aztec’s

refund claims in part either because the Department’s records indicated that it

previously granted Aztec an exemption for a lower percentage or because non-exempt

equipment had been removed from the engineering/utility study that Aztec sent with its

refund claims. (See Resp’t Des’g Evid., Exs. B-M.)

       Given that the Department was able to determine 1) the basis of Aztec’s refund

claims, 2) the amount of refund to which it believed Aztec was entitled, and 3) the

relationship to refund claims previously granted to Aztec, the Court declines to find that

Aztec’s refund claims were ambiguous. Moreover, to the extent the Department claims

that Aztec’s refund claims were based on an exclusion alone (i.e., the predominate use

exclusion), the Department’s position completely disregards the relationship that this

exclusion has to the consumption exemption: a taxpayer’s qualification for the former

depends on its qualification for the latter. See generally 45 IND. ADMIN. CODE 2.2-4-

13(b) (2010) (see http://www.in.gov/legislative/iac/) (providing that for purposes of the

predominate use exclusion, “[e]lectrical energy . . . will only be considered directly used



                                            3
in direct production [or] manufacturing . . . if the utilities would be exempt under IC 6-

2.5-5-5.1”). Thus, Aztec’s refund claims for the exclusion necessarily involved a claim

for the consumption exemption.         (See Trial Tr. at 32-33 (where the Department

acknowledges that the exclusion and exemption are integrally tied together).) Finally,

and as the Court has already explained in Aztec Partners:

            whether Aztec sought a refund based on the consumption
            exemption at the administrative level does not implicate the Court’s
            subject matter jurisdiction. Indeed, subject matter jurisdiction does
            not depend upon the sufficiency or correctness of the averments in
            a complaint, the stating of a good cause of action, the validity of a
            party’s demand, or a party’s right to relief.

Aztec Partners, 2015 WL 3875259, at *2 (internal brackets and citations omitted)

(emphasis added). The Court, therefore, stands by its decision in Aztec Partners in its

entirety.

       SO ORDERED this 30th day of July 2015.



                                                        __________________________
                                                        Martha Blood Wentworth
                                                        Judge, Indiana Tax Court




Distribution:
Robert A. Romack, Evan W Bartel



                                             4